Per curiam.
This case is before the court on application for an expedited appeal from an order denying a petition for habeas corpus.
After petitioner was arrested, he filed a pretrial petition for habeas corpus, verified by counsel, stating that a preliminary or commitment hearing has not been provided pursuant to Code Ann. § 27-210, and stating that petitioner is without knowledge of the *832contents of any warrant that may have been issued and that no formal charges have been lodged against him.
Decided January 27, 1982
Rehearing denied February 3, 1982.
B. L. Spruell, for appellant.
Darrell Wilson, District Attorney, David Soulis, Assistant District Attorney, for appellee.
Attached to the application for expedited appeal is an affidavit of counsel stating that petitioner has been held in jail since January 5, 1982, without a preliminary hearing as provided in Code Ann. § 27-210 and that although petitioner has demanded a preliminary hearing, the same has been denied.
Denial of commitment hearing is ground for pre-indictment habeas corpus. McClure v. Hopper, 234 Ga. 45, 48 (214 SE2d 503) (1975). However, in responding to petitioner’s application for expedited appeal, the district attorney has filed a copy of the order of the superior court denying habeas corpus relief. In that order, the court found as a matter of fact that the petitioner received a committal hearing pursuant to Code Ann. § 27-210 within 48 hours of arrest.
The motion to expedite is denied and this matter is remanded to the superior court for such further proceedings as may be appropriate.

Motion to expedite denied.


All the Justices concur.